                Case 1:20-cv-00502-TCB Document 171-2 Filed 08/31/21 Page 1 of 3
                                                                                                              EXHIBIT 3
From: Theresa Wenzel <twenzelcyc@gmail.com>
Sent: Tuesday, February 05, 2019 12:52 PM EST
To: MaChelle Joseph <22mjoseph@gmail.com>
CC: Kathy Betty <kathy@kathybetty.com>
Subject: Re: WBB hr meeting
I would specifically ask for Pearl Alexander to work with your staff if he is going that route.

Theresa

On Tue, Feb 5, 2019 at 10:47 AM MaChelle Joseph <22mjoseph@gmail.com> wrote:


  ---------- Forwarded message ---------
  From: MaChelle Joseph <22mjoseph@gmail.com>
  Date: Tue, Feb 5, 2019 at 10:47 AM
  Subject: Fwd: WBB hr meeting
  To: Colleen Coveney <Coveney@kmblegal.com>




  ---------- Forwarded message ---------
  From: Joseph, Machelle K <mjoseph@athletics.gatech.edu>
  Date: Tue, Feb 5, 2019 at 10:45 AM
  Subject: Fwd: WBB hr meeting
  To: Machelle Personal Phone <22mjoseph@gmail.com>




  Sent from my iPhone

  Begin forwarded message:


        From: "Cruse, Kevin E" <kevin.cruse@ohr.gatech.edu>
        Date: February 5, 2019 at 9:02:34 AM EST
        To: "Joseph, Machelle K" <mjoseph@athletics.gatech.edu>
        Cc: "Rountree, Mark S" <mrountree@athletics.gatech.edu>, "MJoseph@gtathletics.org"
        <MJoseph@gtathletics.org>
        Subject: RE: WBB hr meeting


        Hi Coach,



        Sorry I’m just responding to this email and the others you forwarded since Sunday evening. I am playing catch up to
        emails over the past week.



        I want you to know that I’m meeting with our Campus Employee Relations Consultant today to discuss your staff
        situation. I’m primarily taking this step because I need assistance with all I have on my plate to manage. Secondarily I
        want to engage an additional opinion from someone who specializes in conflict resolutions besides myself. I also plan
        to discuss this matter with Todd during a scheduled meeting tomorrow.



        I still feel strongly that we should conduct a follow up meeting to step through the exercise. I think it could be very
        helpful towards setting the team on a better path moving forward.



        Kevin




                                                                                                                          PLAINTIFF007272
    Case 1:20-cv-00502-TCB Document 171-2 Filed 08/31/21 Page 2 of 3
                                                                                                  EXHIBIT 3

                          Kevin Cruse
                          HR Business Partner

                          Georgia Tech Athletic Association
                          .1.fillBobby Dodd W ay NW 1 Atlanta Georgi a 1 30332
                          kevin. cruse @ohr. qatech.edu


6EDR6lA TECii.
                           C:404.426.1495
                          Web I Facebook I Twater




From: Joseph, Machelle K
Sent: Sunday, February 3, 2019 11 :42 PM
To: Cruse, Kevin E ~ evin.cruse@ohr.gatech .edu>
Cc: Rountree, Mark S <mrountree@athletics.gatech.edu >; MJoseph@gtathletics.org
Subject: WBB hr meeting




Hi Kevin-




 I am sending this email as a follow-up to the WBB all staff meeting with HR and Deputy AD, Mark Rountree on
Friday, February 1, 2019. The meeting we had has left my staff and myself in a very unsettled and unhealthy
situation. In my 28 year career, I have never experienced anything like what took place in the meeting. It was
unprofessional and unproductive for everyone. Based on how it was facilitated, my leadership was completely
undermined. I don't know how anyone can expect a supervisor to be able to lead their staff when another
employee was allowed to be so disrespectful and insubordinate.




Felicia Tucker's behavior the past two (2) weeks is not acceptable on any level yet she was allowed to tell her
colleagues she was not talking to any of them and told me in front of my staff and direct supervisor (Mark
Rountree) that "it was none of my business" she went to my supervisor to "vent" without ever communicating
with me first about her concerns. Felicia's inability to handle perceived conflict in a mature, professional
manner with clear communication to her direct supervisor should not be acceptable or supported. After all of
the unproductive and unprofessional behavior I endured in the meeting, I still have no clarity/insight into what
the issue is other than Felicia does not like the tone I use at times to communicate with her. Felicia also made
a lot of unsubstantiated allegations resulting in a very hostile work environment for my staff.




The other GTWBB staff members are bewildered at the level of disrespect displayed to me by both Felicia
Tucker and the administration. They are inquiring what the administrations intentions are and why Felicia
would be allowed to conduct herself in the manner she did throughout the meeting. Felicia's behavior which is
perceived by my staff to be condoned by the administration/HR has undermined my leadership. I heard Felicia
say in the meeting she plans to stay here for "two more months and do this marketing crap". Do you know
anything about this? I am left questioning how she determines this and if there have been conversations with
administration/HR of her desired departure? If this what administration/HR has worked out with Felicia, I
believe it is in the best interest of everyone involved to have Felicia report directly to Mark Rountree .




At this point and in the interest of creating the healthiest culture for my overall staff and student-athletes, I do
not see a way for Felicia to be part of the WBB staff when she is choosing to not speak to any of the coaches
and obviously has no regard for my position or her place on our team.



                                                                                                            PLAINTIFF007273
     Case 1:20-cv-00502-TCB Document 171-2 Filed 08/31/21 Page 3 of 3
                                                             EXHIBIT 3

Respectfully,




Coach Joseph




Sent from my iPhone




                                                                    PLAINTIFF007274
